2:20-cv-03680-DCN       Date Filed 06/08/21      Entry Number 37         Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    COLUMBIA CASUALTY COMPANY,             )
                                           )
                      Plaintiff,           )
                                           )                  No. 2:20-cv-3680-DCN
                vs.                        )
                                           )                          ORDER
    MCCABE TROTTER & BEVERLY, PC and )
    TAMMY C. RICHARDSON,                   )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter is before the court on defendant Tammy C. Richardson’s

    (“Richardson”) motion to dismiss, ECF No. 21, and plaintiff Columbia Casualty

    Company’s (“Columbia”) motion to substitute party or to amend, ECF No. 22. For the

    reasons set forth below, the court grants the motion to amend and denies as moot the

    motion to substitute party and motion to dismiss.

                                       I. BACKGROUND

           Defendant McCabe Trotter & Beverly, PC (“McCabe Trotter”) regularly

    represents homeowner’s associations (“HOAs”) in efforts to collect past-due assessments

    from homeowners. In connection with its collection efforts, McCabe Trotter charges

    various fees, including an initial $65 flat fee to send a letter to the homeowner notifying

    the homeowner of the past-due assessment. If and when McCabe Trotter takes additional

    steps to collect the debt—for example, by sending a notice of a lien or filing a foreclosure

    action—the HOA incurs additional set charges for each task. McCabe Trotter allegedly

    does not bill the HOA directly for amounts in excess of the initial $65 fee; rather,

    McCabe Trotter adds those fees to the debt it seeks to collect from the homeowner.



                                                 1
2:20-cv-03680-DCN       Date Filed 06/08/21        Entry Number 37       Page 2 of 10




           McCabe Trotter has professional liability insurance policies with Continental

    Casualty Company (“Continental”), the parent company of Columbia. The first policy at

    issue is for the policy period of August 13, 2015 to August 13, 2016 (the “15-16 Policy”),

    ECF No. 1-6, and the second is for the period of August 13, 2016 to August 13, 2017 (the

    “16-17 Policy”), ECF No. 1-7 (together, the “Policies”). The Policies provide specified

    coverage amounts that McCabe Trotter “shall become legally obligated to pay as

    damages and claims expenses because of a claim that it both first made against the

    Insured and reported in writing to [Continental] during the policy period by reason of an

    act or omission in the performance of legal services[.]” ECF No. 1-6 at 11; ECF No. 1-7

    at 10. For example, the Policies provide a $2 million coverage limit for a “single claim.”

    ECF No. 1, Compl. at 8.

           Certain South Carolina homeowners, including Richardson, filed lawsuits against

    McCabe Trotter regarding its debt collection practices (the “Underlying Actions”),

    particularly its inclusion of its attorneys’ fees in the represented amount of the

    homeowners’ purported debts. According to the complaint, three of these actions have

    been fully resolved by settlement, one has been dismissed without prejudice, and

    Richardson’s action was declared a mistrial.

           On October 20, 2020, Columbia filed the instant declaratory judgment action,

    seeking judicial determination of its coverage obligations under the Policies for the

    Underlying Actions. Compl. Specifically, Columbia seeks a declaration that (1) the

    Richardson action is not covered by the 16-17 Policy because the claim was not made

    and reported during that coverage period; (2) the Richardson action is a “single claim”

    under the 15-16 Policy and thus subject to a $2 million claim limit; and (3) all Underlying



                                                   2
2:20-cv-03680-DCN       Date Filed 06/08/21      Entry Number 37        Page 3 of 10




    Actions together are a “single claim” and thus are cumulatively subject to a $2 million

    claim limit under the 15-16 Policy. Id. at 2. The parties agree that the Policies were

    issued by parent company Continental, not its subsidiary Columbia, and that Continental

    is the real party in interest in this case. Counsel for Columbia maintains that they

    inadvertently filed the action in the name of Columbia, rather than Continental, as an

    “honest mistake.” ECF No. 22 at 4.

           On February 8, 2021, Richardson filed a motion to dismiss for lack of jurisdiction.

    ECF No. 21. On February 22, 2021, Columbia responded in opposition, ECF No. 23, and

    on February 26, 2021, Richardson replied, ECF No. 26. McCabe Trotter also filed a

    reply on March 1, 2021. ECF No. 27. Columbia filed a motion to amend or substitute

    party on February 12, 2021. ECF No. 22. On February 26, 2021, Richardson responded,

    ECF No. 25, and on March 5, 2021, Columbia replied, ECF No. 28. As such, these

    motions are ripe for review.

                                       III. DISCUSSION

           Richardson moves to dismiss the action due to lack of subject matter jurisdiction

    and improper service of process. Specifically, Richardson maintains that no actual case

    or controversy exists because Columbia is not a real party in interest and lacks standing.

    Richardson further complains that Columbia never served the summons on her.

    Columbia agrees that Continental, not Columbia, is the real party in interest, but argues

    that it may cure this defect by substituting party under Federal Rule of Civil Procedure 17

    or, alternatively, by amending its complaint under Federal Rule of Civil Procedure 15.

    Columbia also argues that Richardson waived formal service of process. The court finds




                                                 3
2:20-cv-03680-DCN        Date Filed 06/08/21       Entry Number 37         Page 4 of 10




    that Columbia may amend its complaint as a matter of course and thus denies as moot its

    motion to substitute and Richardson’s motion to dismiss.

            Under Federal Rule of Civil Procedure 15(a)(1)

            A party may amend its pleading once as a matter of course within:
            (A) 21 days after serving it, or
            (B) if the pleading is one to which a responsive pleading is required, 21 days
            after service of a responsive pleading or 21 days after service of a motion
            under Rule 12(b), (e), or (f), whichever is earlier.

    Fed. R. Civ. P. 15(a)(1). “In all other cases a party may amend its pleading only with the

    opposing party’s written consent or the court’s leave,” and “[t]he court should freely give

    leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

            A complaint is a pleading to which a responsive pleading is required. Fed. R.

    Civ. P. 7(a)(2). Therefore, under Rule 15(a)(1)(B), Columbia had an absolute right to

    amend its complaint at any time until 21 days after the earlier of the filing of “a

    responsive pleading” or “a motion under Rule 12(b), (e), or (f).” The court acknowledges

    the split of authority on Rule 15(a)(1)’s application to multi-defendant cases. For

    example, some courts have held that an amended complaint filed as a matter of right is

    ineffective as to all defendants if it is filed more than 21 days after the first responsive

    pleading or defensive motion is filed. See Rubenstein v. Keshet Inter Vivos, 2017 WL

    7792570, at *3 (S.D. Fla. Oct. 18, 2017); Williams v. Black Entm’t Television, Inc., 2014

    WL 585419, at *3–4 (E.D.N.Y. Feb. 14, 2014). “However, the more common approach

    is that the 21-day timeframe applies to each defendant independently.” Seeberger v.

    Goodman, 2015 WL 13662654, at *1 (D.N.M. Apr. 3, 2015); see § 18:2. Amendment as

    of course, 6 Cyc. of Federal Proc. § 18:2 (3d ed.) (“Plaintiff may thus be able to amend as

    a matter of course regarding any defendants that have not served a responsive



                                                   4
2:20-cv-03680-DCN       Date Filed 06/08/21      Entry Number 37        Page 5 of 10




    pleading.”); Rule 15. Amended and Supplemental Pleadings, 1 Federal Rules of Civil

    Procedure, Rules and Commentary Rule 15 (“The prevailing rule is that each defendant is

    treated separately for purposes of calculating the plaintiff’s window to amend once as of

    right under Rule 15(a).”). Under this approach, a plaintiff may not amend as to

    defendants who have filed responsive pleadings more than 21 days before the amended

    complaint but may amend as to those who have not. See, e.g., Villery v. District of

    Columbia, 277 F.R.D. 218 (D.D.C. 2011); Jackson v. WCM Mortgage Corp., 2013 WL

    3967110 (W.D. Tenn. July 31, 2013); Hudson v. State Farm Ins. Co., 2017 WL

    11529903, at *2 (E.D.N.C. Dec. 12, 2017) (“[W]here some defendants file a Rule 12(b)

    motion later than others, the deadline to amend as a matter of course is 21 days after a

    Rule 12(b) motion is filed, but any amendment is effective only as to those defendants

    with respect to whom the amendment is timely.”); Hylton v. Anytime Towing, 2012 WL

    1019829, at *2 (S.D. Cal. Mar. 26, 2012) (“[W]here there are multiple defendants, and

    this twenty-one day period has expired as to some defendants but not others, the plaintiff

    may amend the complaint as a matter of course as to those defendants for whom the

    twenty-one day period has not yet expired.”); Crump v. Tcoombs & Assocs., LLC, 2014

    WL 4748520, at *5 (E.D. Va. Sept. 23, 2014) (allowing amendment as a matter of course

    only as to defendant to which the amendment was timely); Devries v. Bulldog Well

    Testing LLC, 2016 WL 11593994, at *2 (S.D. Tex. Nov. 9, 2016). This court agrees that

    “[b]esides achieving consistency with analogous pre-2009 case law,[ 1] this construction



           1
             Prior to 2009, a plaintiff’s right to amend its complaint as a matter of course
    terminated when an answer was served. Fed. R. Civ. P. 15 advisory committee’s notes to
    2009 amendments. Under that version of Rule 15, courts held that where an amendment
    affected all parties, the window to amend as a matter of course remained open until all
    parties had answered. However, the amendment applied only to those defendants who
                                                 5
2:20-cv-03680-DCN       Date Filed 06/08/21      Entry Number 37       Page 6 of 10




    of the rule is sound where it grants to no party any benefit or detriment based upon the

    fact of joinder.” Hudson, 2017 WL 11529903, at *2. The latter concern is precisely at

    issue in this case, given that Richardson attempts to benefit from the timing of McCabe

    Trotter’s answer.

           Here, McCabe Trotter filed its answer to the complaint on December 29, 2020—

    more than 21 days before Columbia filed the motion to amend. ECF No. 14.

    Nevertheless, Columbia represented to the court that McCabe Trotter consented to the

    proposed amendment in writing, and McCabe Trotter does not dispute this assertion. See

    ECF Nos. 22, 27. As such, the court need only consider the timeliness of the amendment

    with respect to Richardson. Richardson filed a motion to dismiss on February 8, 2021—

    less than 21 days before Columbia filed the instant motion. ECF No. 21. Applying the

    approach adopted above, the court finds that Columbia may amend its complaint as a

    matter of course with respect to Richardson and does not need this court’s leave to do so.

    This outcome makes sense under the circumstances: Richardson should not be able to

    rely on McCabe Trotter’s answer to preclude Columbia from amending its complaint as a




    had not answered as of the time of amendment. See, e .g., Williams v. Bd. of
    Regents, 477 F.3d 1282, 1291 (11th Cir. 2007) (“If the case has more than one defendant,
    and not all have filed responsive pleadings, the plaintiff may amend the complaint as a
    matter of course with regard to those defendants that have yet to answer.” (relying on the
    rule in effect before the 2009 amendments)); Barksdale v. King, 699 F.2d 744, 747 (5th
    Cir. 1983) (same). The 2009 amendments to Rule 15 expanded the time period to amend
    as a matter of course to 21-days after service of either an answer or a motion attacking
    the complaint. While the 2009 amendments provide that the 21-day period is not
    cumulative if a defendant files both a motion and an answer, they do not provide that all
    defendants are bound by the same 21-day period triggered upon the first defendant’s
    filing. The timeframe to amend as a matter of course applied to each defendant
    individually under the pre-2009 rule, and, absent explicit direction to the contrary, it
    follows that the rule after the 2009 amendments should likewise be a defendant-specific
    inquiry.
                                                 6
2:20-cv-03680-DCN       Date Filed 06/08/21       Entry Number 37        Page 7 of 10




    matter of right, particularly when McCabe Trotter has consented to the amendment.

    Columbia should be able to file a responsive amendment to Richardson’s motion to

    dismiss as a matter of course to “avoid the need to decide the motion or reduce the

    number of issues to be decided,” as the 2009 amendments to Rule 15 intended. Fed. R.

    Civ. P. 15 advisory committee’s notes to 2009 amendments. Because Columbia’s right to

    amend its complaint under these circumstances is absolute, the court need not conduct

    further inquiry into the propriety of amendment under Rule 15. See Scinto v. Stansberry,

    507 F. App’x 311, 312 (4th Cir. 2013) (“[T]he doctrine of futility only applies when the

    plaintiff seeks leave of court to amend and does not have a right to amend. The

    plaintiff’s right to amend once is absolute.”). The court therefore directs the clerk to

    enter Columbia’s amended complaint as proposed, ECF No. 22-2.

           A timely filed amended pleading supersedes the original pleading. Young v. City

    of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (As a general rule, “an amended

    pleading ordinarily supersedes the original and renders it of no legal effect.” (quoting In

    re Crysen/Montenay Energy Co., 226 F.3d 160, 162 (2d Cir. 2000)); see also 6 Charles

    Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed. 2011) (“A pleading that

    has been amended . . . supersedes the pleading it modifies . . . . Once an amended

    pleading is interposed, the original pleading no longer performs any function in the

    case . . . .”). As a result, motions directed at the superseded pleading generally are to be

    denied as moot. See, e.g., Hall v. Int’l Union, United Auto., Aerospace & Agric.

    Implement Workers of Am., UAW, 2011 WL 4014315, at *1 (W.D.N.C. June 21, 2011)

    (citing Colin v. Marconi Commerce Sys. Emps.’ Ret. Plan, 335 F. Supp. 2d 590, 614

    (M.D.N.C. 2004); Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002)) (denying



                                                  7
2:20-cv-03680-DCN       Date Filed 06/08/21      Entry Number 37        Page 8 of 10




    as moot the defendants’ motions to dismiss because the second amended complaint

    rendered moot the defendants’ pending motions to dismiss, which were related to the

    superseded complaint); McCoy v. City of Columbia, 2010 WL 3447476, at *1–2 (D.S.C.

    Aug.31, 2010) (adopting the magistrate judge’s report and recommendation to the extent

    that it recommended that the motion to dismiss be found as moot because the amended

    complaint superseded the original complaint and rendered any attack upon it moot);

    Rowley v. City of N. Myrtle Beach, 2009 WL 750406, at *2–3 (D.S.C. Mar.16, 2009)

    (finding the defendants’ motion to file answer out of time and the plaintiff’s motion for

    default judgment to be moot based on the defendants’ failure to timely answer the

    original complaint because “[t]he original complaint was, in a sense, amended out of

    existence”).

           Here, Columbia’s amended complaint attempts to remedy the jurisdictional

    defects alleged by Richardson, and the court has found that Columbia may file this

    amendment as a matter of course. ECF No. 22-2. Therefore, any motion directed at the

    original complaint, including Richardson’s motion to dismiss, is moot. If Richardson

    believes defects remain in the amended complaint, she may file a motion to dismiss

    addressing the amended complaint within the time frame allotted by the Federal Rules of

    Civil Procedure. Notably, it is not clear to the court that the defect in Columbia’s

    standing, which Columbia does not dispute, is cured by the amended complaint. See In

    re Interior Molded Doors Indirect Purchaser Antitrust Litig., 2020 WL 2110931, at *5

    (E.D. Va. May 4, 2020) (“In short, the new plaintiffs’ claims cannot ‘relate back’ to

    placeholder claims in the initial complaint over which the Court lacked jurisdiction.”);

    but see ConnectU LLC v. Zuckerberg, 522 F.3d 82, 96 (1st Cir. 2020) (“But where, as



                                                 8
2:20-cv-03680-DCN         Date Filed 06/08/21     Entry Number 37        Page 9 of 10




    here, a plaintiff amends its complaint as of right, the Civil Rules operate mechanically,

    and the judge’s authority over the case is not brought to bear. In that event, the absence

    of federal subject matter jurisdiction in the original complaint will pose no obstacle to the

    consideration of an amended complaint.”). Because standing is measured at the time suit

    is filed, the court orders the parties to file supplemental briefings addressing whether the

    amended complaint “relates back” under Federal Rule of Civil Procedure 15(c) to the

    filing of the original complaint such that the court has subject matter jurisdiction over this

    action. See, e.g., Keene Corp. v. United States, 508 U.S. 200, 207 (1993) (standing

    “depends upon the state of things at the time of the action brought”). The court orders

    that Continental file its supplemental briefing no later than 14 days from the date of this

    order, and Richardson and McCabe Trotter file their supplemental briefings no later than

    7 days thereafter.2

                                       IV. CONCLUSION

           For the reasons set forth above, the court GRANTS the motion to amend and

    DENIES AS MOOT the motion to substitute party and motion to dismiss.

           AND IT IS SO ORDERED.




           2
            Continental may alternatively dismiss and refile the instant action in its own
    name to cure the court’s standing concerns.
                                                  9
2:20-cv-03680-DCN    Date Filed 06/08/21   Entry Number 37   Page 10 of 10




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

     June 8, 2021
     Charleston, South Carolina




                                           10
